Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 09/21/2021.
Claims 1, 6, 8, 9, 13, 14, 23 and 24 are amended by the Applicants.
Claims 1-24 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of analyzing a performance of a microservices-based application comprises generating a plurality of traces from a plurality of spans associated with the microservices-based application. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces, wherein each analysis mode extracts a different level of detail from the plurality of spans associated with the plurality of traces, wherein at least one analysis mode of the plurality of analysis modes is associated with analyzing raw trace data associated with the plurality of traces to analyze the performance of the services; selecting, based on a first user query, a first analysis mode from the plurality of analysis modes for generating a response to the first user query; accessing a data set of the plurality of data sets that is associated with the first analysis mode; and generating the response to the first user query using the data set associated with the first analysis mode, wherein the first user query requests information pertaining to the performance of the services in the microservices-based application” as recited in claim 1
“…generating a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces, wherein each analysis mode extracts a different level of detail from the plurality of spans associated with the plurality of traces, wherein at least one analysis mode of the plurality of analysis modes is associated with analyzing raw trace data associated with the plurality of traces to analyze the performance of the services; selecting, based on a first user query, a first analysis mode from the plurality of analysis modes for generating a response to the first user query; accessing a data set of the plurality of data sets that is associated with the first analysis mode; and generating the response to the first user query using the data set associated with the first analysis mode, wherein the first user query requests information pertaining to the performance of the services in the microservices-based application” as recited in claim 23 and 
“…generate a plurality of data sets each associated with a respective analysis mode of a plurality of analysis modes using the plurality of traces, wherein each analysis mode extracts a different level of detail from the plurality of spans associated with the plurality of traces, wherein at least one analysis mode of the plurality of analysis modes is associated with analyzing raw trace data associated with the plurality of traces to analyze the performance of the services; select, based on a first user query, a first analysis mode from the plurality of analysis modes for generating a response to the first user query; access a data set of the plurality of data sets that is associated with the first analysis mode; and generate the response to the first user query using the data set associated with the first analysis mode, wherein the first user query requests information pertaining to the performance of the services in the microservices-based application” as recited in claim 24.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
US 20020087949 A1 discloses a software system is disclosed that provides remote troubleshooting and tracing of the execution of computer programs. The software system allows a remote software developer or help desk person to troubleshoot computer environment and installation problems such as missing or corrupted environment variables, files, DLLs, registry 
US 8375370 B2 discloses a method, system, and computer-readable medium for identifying root causes of problems in a software factory. Each work packet being executed within the software factory is assigned meta-data, which describes a relationship between that work packet and other work packets, as well as a relationship between that work packet and resources within the software factory. These metrics provides means for identifying any problems within the software factory.
US 20170242784 A1 discloses systems and methods are provided for resiliency testing microservice-based applications. For example, a method for resiliency testing an application includes receiving a test script that specifies a failure scenario in a distributed microservice-based application comprising a plurality of microservices, and an asserted behavioral expectation of at least one microservice of the distributed microservice-based application in response to the specified failure scenario. The specified failure scenario is translated into fault injection rules. The fault injection rules are utilized to execute fault injection operations on messages that are 

Saman, Barakat discloses Monolithic applications have some drawbacks and issues. In particular, when new features are added to the monolithic applications the code bases become bigger. With Microservices such issues can be avoided. Microservices are software architecture that consists of small, distributed services that work together. It has many advantages such as simplicity, independent service scalability, using different technologies and simplicity in deployment, but requires knowledge in distributed systems. In this research, an existing microservice-based application has been monitored and analyzed. The Kieker framework has been used for monitoring the application performance and the Kieker trace analysis tools have been used to analyze the application. 

Al-Masri, Eyhab discloses collecting data from smart Internet of Things (IoT) devices is becoming an increasingly essential part of many of the existing industrial applications. The importance of this data collection relies on the fact that it can uncover valuable insights and enable smarter, faster decision making. This enables organizations to quickly adapt to changes in the workflows, reduce downtime and expand the production capacity and enhance the overall operating efficiency. The problem, however, is that many of these Industrial IoT (IIoT) applications can considerably be influenced by the composition of RESTFul APIs and the 

Coulson et al. discloses today, Internet users expect Web applications to be fast, performant, and always available. With the emergence of Internet of Things (IoT), data collection and the analysis of streams have become more and more challenging. Behind the scenes, application owners and cloud service providers work to meet these expectations, yet, the problem of how to most effectively and efficiently auto-scale a Web application to optimize for performance while reducing costs and energy usage is still a challenge. In particular, this problem has new relevance due to the continued rise of IoT and microservice-based architectures. A key concern, that is often not addressed by current auto-scaling systems, is the decision on which microservice to scale in order to increase performance. Our aim is to design a prototype autoscaling system for microservice-based Web applications that can learn from the past service experience. The contributions of the work can be divided into two parts: 1) developing a pipeline for microservice auto-scaling and 2) evaluating a hybrid sequence and supervised learning model for recommending scaling actions. The pipeline has proven to be an effective platform for exploring auto-scaling solutions, as we will demonstrate through the evaluation of our proposed hybrid 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193